           Case 5:19-cv-00446-EJD Document 1 Filed 01/25/19 Page 1 of 18



   Joel E. Elkins (SBN 256020)
 1 jelkins@weisslawllp.com
   WEISSLAW LLP
 2 9107 Wilshire Blvd., Suite 450
   Beverly Hills, CA 90210
 3 Telephone: 310/208-2800
   Facsimile: 310/209-2348
 4
   Attorneys for Plaintiff
 5

 6                                 UNITED STATES DISTRICT COURT
 7
                                NORTHERN DISTRICT OF CALIFORNIA
 8

 9 STEPHEN BUSHANSKY, On Behalf of                   )   Case No.
   Himself and All Others Similarly Situated         )
10                                                   )
                                                     )   CLASS ACTION
                     Plaintiff,                      )
11
                                                     )   COMPLAINT FOR
12                  vs.                              )   VIOLATIONS OF THE
                                                     )   FEDERAL SECURITIES LAWS
13 FINISAR CORPORATION, ROBERT N.                    )
   STEPHENS, MICHAEL HURLSTON,                       )   JURY TRIAL DEMANDED
14 MICHAEL C. CHILD, ROGER C.                        )
                                                     )
   FERGUSON, THOMAS E. PARDUN,                       )
15
   JERRY S. RAWLS, MICHAEL L. DREYER,                )
16 and HELENE SIMONET,                               )
                                                     )
17                        Defendants.                )
                                                     )
18                                                   )
                                                     )
19

20          Plaintiff Stephen Bushansky (“Plaintiff”), by and through his undersigned counsel, alleges
21 the following upon information and belief, including an examination and inquiry conducted by and

22
     through his counsel, except as to those allegations pertaining to Plaintiff, which are alleged upon
23
     personal knowledge, as follows:
24
                                        NATURE OF THE ACTION
25

26          1.     This is a class action brought on behalf of the public stockholders of Finisar

27 Corporation (“Finisar” or the “Company”) against Finisar and the members of its Board of

28
                                      -1-
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 5:19-cv-00446-EJD Document 1 Filed 01/25/19 Page 2 of 18



     Directors (the “Board” or the “Individual Defendants”) for their violations of Sections 14(a) and
 1

 2 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a),

 3 and U.S. Securities and Exchange Commission (“SEC”) Rule 14a-9, 17 C.F.R. 240.14a-9, and to

 4 enjoin the vote on a proposed transaction, pursuant to which Finisar will be acquired by II-VI

 5 Incorporated (“II-VI”) through its wholly owned subsidiary, Mutation Merger Sub Inc. (“Merger

 6
   Sub”) (the “Proposed Transaction”).
 7
          2.      On November 9, 2018, Finisar and II-VI issued a joint press release announcing they
 8
   had entered into an Agreement and Plan of Merger dated November 8, 2018 (the “Merger
 9

10 Agreement”) to sell Finisar to II-VI. Under the terms of the Merger Agreement, for each share of

11 Finisar common stock they own, Finisar stockholders may elect to receive, subject to proration: (i)

12 $26.00 in cash (“Cash Consideration”); (ii) 0.5546 shares of II-VI common stock (“Stock

13
     Consideration”); or (iii) a combination of $15.60 in cash and 0.2218 shares of II-VI common stock
14
     (“Mixed Consideration,” and together with the Cash Consideration and the Stock Consideration, the
15
     “Merger Consideration”). The Merger Consideration is subject to proration so that the aggregate
16

17 consideration paid consists of approximately 60% cash and 40% II-VI common stock.                  The

18 Proposed Transaction has an equity value of approximately $3.2 billion.

19          3.     On December 28, 2018, Finisar filed a Preliminary Proxy Statement on Schedule
20 14A with the SEC and II-VI and Finisar filed a joint proxy statement/prospectus on Form S-4 (as

21
     amended on January 18, 2018, the “Registration Statement”) with the SEC. The Registration
22
     Statement, which recommends that Finisar stockholders vote in favor of the Proposed Transaction,
23
     omits and/or misrepresents material information concerning, among other things: (i) the data and
24

25 inputs underlying the financial valuation analyses prepared by the Company’s financial advisor,

26 Barclays Capital Inc. (“Barclays”) in connection with the rendering of its fairness opinion; (ii)
27 Barclays’ potential conflicts of interest; and (iii) Company insiders’ potential conflicts of interest.

28
                                      -2-
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 5:19-cv-00446-EJD Document 1 Filed 01/25/19 Page 3 of 18



     The failure to adequately disclose such material information constitutes a violation of Sections 14(a)
 1

 2 and 20(a) of the Exchange Act as Finisar stockholders need such material information in order to

 3 cast a fully-informed vote or seek appraisal in connection with the Proposed Transaction.

 4          4.      In short, unless remedied, Finisar’s public stockholders will be forced to make a
 5 voting or appraisal decision on the Proposed Transaction without full disclosure of all material

 6
   information concerning the Proposed Transaction being provided to them. Plaintiff seeks to enjoin
 7
   the stockholder vote on the Proposed Transaction unless and until such Exchange Act violations are
 8
   cured.
 9

10                                     JURISDICTION AND VENUE

11          5.      This Court has jurisdiction over the claims asserted herein for violations of Sections
12 14(a) and 20(a) of the Exchange Act and Rule 14a-9 promulgated thereunder pursuant to Section 27

13
     of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. §1331 (federal question jurisdiction).
14
            6.      The Court has jurisdiction over defendants because each defendant is either a
15
     corporation that conducts business in and maintains operations in this District, or is an individual
16

17 who has sufficient minimum contacts with this District so as to render the exercise of jurisdiction by

18 this Court permissible under traditional notions of fair play and substantial justice.

19          7.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Plaintiff’s
20 claims arose in this District, where a substantial portion of the actionable conduct took place, where

21
     most of the documents are electronically stored, and where the evidence exists.             Finisar is
22
     incorporated in Delaware and is headquartered in this District. Moreover, each of the Individual
23
     Defendants, as Company officers or directors, either resides in this District or has extensive contacts
24

25 within this District.

26
27

28
                                      -3-
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
             Case 5:19-cv-00446-EJD Document 1 Filed 01/25/19 Page 4 of 18



                                              THE PARTIES
 1

 2            8.    Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

 3 Finisar.

 4            9.    Defendant Finisar is a Delaware corporation with its principal executive offices
 5 located at 1389 Moffett Park Drive, Sunnyvale, California 94089. Finisar’s common stock trades

 6
   on the NASDAQ Global Select Market under the ticker symbol “FNSR.”
 7
          10.    Defendant Robert N. Stephens (“Stephens”) has been a director of the Company
 8
   since August 2005.
 9

10            11.   Defendant Michael Hurlston (“Hurlston”) has been Chief Executive Officer (“CEO”)

11 and a director of the Company since January 2018.

12            12.   Defendant Michael C. Child (“Child”) has been a director of the Company since
13
     June 2010.
14
              13.   Defendant Roger C. Ferguson (“Ferguson”) has been a director of the Company
15
     since August 1999.
16

17            14.   Defendant Thomas E. Pardun (“Pardun”) has been a director of the Company since

18 December 2009.

19            15.   Defendant Jerry S. Rawls (“Rawls”) has been Chairman of the Board since 2006 and
20 a director of the Company since 1989. Defendant Rawls co-founded the Company and previously

21
     served as its President and CEO from 1989 to 2008.
22
              16.   Defendant Michael L. Dreyer (“Dreyer”) has been a director of the Company since
23
     2015.
24

25            17.   Defendant Helene Simonet (“Simonet”) has been a director of the Company since

26 March 2017.
27

28
                                      -4-
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 5:19-cv-00446-EJD Document 1 Filed 01/25/19 Page 5 of 18



             18.     Defendants Stephens, Hurlston, Child, Ferguson, Pardun, Rawls, Dreyer and
 1

 2 Simonet are collectively referred to herein as the “Board” or the “Individual Defendants.”

 3                                    OTHER RELEVANT ENTITIES

 4           19.     II-VI is a Pennsylvania corporation with its principal executive offices located at 375
 5
     Saxonburg Boulevard, Saxonburg, Pennsylvania 16056. II-VI’s common stock is traded on the
 6
     NASDAQ Global Select Market under the ticker symbol “IIVI.”
 7
             20.     Merger Sub is a Delaware corporation and a wholly owned subsidiary of II-VI.
 8
                                   CLASS ACTION ALLEGATIONS
 9

10           21.     Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules

11 of Civil Procedure on behalf of all persons and entities that own Finisar common stock (the

12 “Class”). Excluded from the Class are defendants and their affiliates, immediate families, legal

13
     representatives, heirs, successors or assigns and any entity in which defendants have or had a
14
     controlling interest.
15
             22.     This action is properly maintainable as a class action under Rule 23 of the Federal
16

17 Rules of Civil Procedure. The Class is so numerous that joinder of all members is impracticable.

18 While the exact number of Class members is unknown to Plaintiff at this time and can only be

19 ascertained through discovery, Plaintiff believes that there are thousands of members in the Class.

20 As of November 6, 2018, there were 117,385,367 shares of Finisar common stock outstanding. All

21
     members of the Class may be identified from records maintained by Finisar or its transfer agent and
22
     may be notified of the pendency of this action by mail, using forms of notice similar to that
23
     customarily used in securities class actions.
24

25           23.     Questions of law and fact are common to the Class and predominate over questions

26 affecting any individual Class member, including, inter alia:
27                   (a)     Whether defendants have violated Section 14(a) of the Exchange Act and
28
                                      -5-
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 5:19-cv-00446-EJD Document 1 Filed 01/25/19 Page 6 of 18



     Rule 14a-9 promulgated thereunder;
 1

 2                  (b)     Whether the Individual Defendants have violated Section 20(a) of the

 3 Exchange Act; and

 4                  (c)     Whether Plaintiff and the other members of the Class would suffer
 5 irreparable injury were the Proposed Transaction consummated.

 6
           24.     Plaintiff will fairly and adequately protect the interests of the Class, and has no
 7
   interests contrary to or in conflict with those of the Class that Plaintiff seeks to represent. Plaintiff
 8
   has retained competent counsel experienced in litigation of this nature.
 9

10          25.     A class action is superior to all other available methods for the fair and efficient

11 adjudication of this controversy.       Plaintiff knows of no difficulty to be encountered in the
12 management of this action that would preclude its maintenance as a class action.

13
            26.     Defendants have acted, or refused to act, on grounds generally applicable to the
14
     Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on
15
     behalf of the Class is appropriate.
16

17                                 SUBSTANTIVE ALLEGATIONS
18
     Background of the Company and the Proposed Transaction
19
            27.     Finisar is a global technology leader in optical communications, providing
20
     components and subsystems to networking equipment manufacturers, data center operators, telecom
21

22 service providers, consumer electronics and automotive companies. The Company designs products

23 that meet the demands for network bandwidth, data storage and 3D sensing subsystems. Finisar’s

24 optical subsystems consist primarily of transmitters, receivers, transceivers, transponders and active

25 optical cables, which provide optical-electrical interface for interconnecting the electronic

26
     equipment used in these networks.
27

28
                                      -6-
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 5:19-cv-00446-EJD Document 1 Filed 01/25/19 Page 7 of 18



            28.    Finisar also provides products known as wavelength selective switches (“WSS”) that
 1

 2 are used to dynamically switch network traffic from one optical fiber to multiple other fibers

 3 without first converting to an electronic signal. This wavelength selective feature means that WSS

 4 enable any wavelength or combination of wavelengths to be switched from the input fiber to the

 5 output fibers.

 6
           29.    The Company has also entered the 3D Sensing market. The 3D Sensing market
 7
   includes features such as facial recognition, gaming and virtual reality. Finisar designs and
 8
   manufactures Vertical Cavity Surface Emitting Lasers, which are core to 3D Sensing.
 9

10          30.    On September 6, 2018, Finisar announced its first quarter of fiscal 2019 financial

11 results, reporting revenues of $317.3 million, compared to $310.1 million in the fourth quarter of

12 fiscal 2018. Defendant Hurlston commented on the quarter’s financial results, stating:

13
            Revenues grew over the prior quarter and exceeded the mid-point of our guidance
14          range, primarily driven by strength in demand for our wavelength selective switches.
            Gross margin also improved over the prior quarter and exceeded our guidance range
15          due to favorable product mix. . . . In addition, we were able to accelerate the process
            of bringing more focus to our product development efforts, which allowed the
16          company to reduce relative expense levels faster than expected. In combination, this
            led to better earnings per share, exceeding the high end of our guidance range.
17

18          31.    On November 9 2018, Finisar and II-VI issued a joint press release announcing the

19 Proposed Transaction, which states, in relevant part:

20          PITTSBURGH & SUNNYVALE, Calif., November 9, 2018 (GLOBE NEWSWIRE)
21          – II-VI Incorporated (NASDAQ:IIVI), a global leader in engineered materials and
            optoelectronic components, and Finisar Corporation (NASDAQ: FNSR), a global
22          technology leader in optical communications, today announced that they have
            entered into a definitive merger agreement under which II-VI will acquire Finisar in
23          a cash and stock transaction with an equity value of approximately $3.2 billion.
24          Under the terms of the merger agreement, which has been unanimously approved by
25          the Boards of Directors of both companies, Finisar’s stockholders will receive, on a
            pro-rated basis, $15.60 per share in cash and 0.2218x shares of II-VI common stock,
26          valued at $10.40 per share based on the closing price of II-VI’s common stock of
            $46.88 on November 8, 2018. The transaction values Finisar at $26.00 per share, or
27          approximately $3.2 billion in equity value and represents a premium of 37.7% to
28
                                     -7-
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
         Case 5:19-cv-00446-EJD Document 1 Filed 01/25/19 Page 8 of 18



           Finisar’s closing price on November 8, 2018. Finisar shareholders would own
 1         approximately 31% of the combined company.
 2
           The combination of II-VI and Finisar would unite two innovative, industry leaders
 3         with complementary capabilities and cultures to form a formidable industry leading
           photonics and compound semiconductor company capable of serving the broad set of
 4         fast growing markets of communications, consumer electronics, military, industrial
           processing lasers, automotive semiconductor equipment and life sciences. Together,
 5         II-VI and Finisar will employ over 24,000 associates in 70 locations worldwide upon
 6         closing of the transaction.

 7         “Disruptive megatrends driven by innovative uses of lasers and other engineered
           materials present huge growth opportunities for both of our companies,” said Dr.
 8         Vincent D. Mattera, Jr., President and CEO, II-VI Incorporated. “In communications,
           materials processing, consumer electronics and automotive, we expect that the
 9
           combination with Finisar will allow us to leverage our combined technology and
10         intellectual property in InP, GaAs, SiC, GaN, SiP and diamond to achieve faster time
           to market, cost and scale. Together, we believe that we will be better strategically
11         positioned to play a strong leadership role in the emerging markets of 5G, 3D
           sensing, cloud computing, electric and autonomous vehicles, and advanced
12         microelectronics manufacturing.”
13
           Dr. Mattera continued, “We have long admired Finisar and have a great deal of
14         regard for its founders and its talented global team. Our companies both have a long
           history of focusing on innovation, breakthrough solutions and competitive follow-
15         through by manufacturing high quality products for our customers, and we look
           forward to welcoming Finisar to the II-VI family and further strengthening our
16         competitive position in the industry.”
17
           “The combination of our state-of-the-art technology platforms, deep customer
18         relationships, great assets and amazing talent will enhance our ability to hit market
           windows that won’t stay open for long,” said Michael Hurlston, Finisar’s CEO.
19         “This combination will accelerate our collective growth and will take advantage of
           the technology, products and manufacturing expertise that Finisar has uniquely
20         developed over the course of its 30 year history.”
21
           Mr. Hurlston added, “We are extremely excited to combine Finisar with II-VI and
22         together create a leader in photonics and compound semiconductors across all of the
           markets we serve. We are confident that the growth potential for the combined
23         company is substantial, and we believe that our respective shareholders will be able
           to enjoy significant potential for value creation when the transaction is completed.”
24

25 Insiders’ Interests in the Proposed Transaction

26         32.    Finisar and II-VI insiders are the primary beneficiaries of the Proposed Transaction,

27 not the Company’s public stockholders. The Board and the Company’s executive officers are

28
                                     -8-
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 5:19-cv-00446-EJD Document 1 Filed 01/25/19 Page 9 of 18



     conflicted because they will have secured unique benefits for themselves from the Proposed
 1

 2 Transaction not available to Plaintiff and the public stockholders of Finisar.

 3          33.    Notably, it appears that certain Company insiders have secured positions for

 4 themselves with the combined company. For example, according to the Registration Statement,

 5 three members of the Board will be appointed to the board of directors of the combined company.

 6
   Additionally, II-VI’s May 3, 2018 proposal included an “expectation that members of Finisar’s
 7
   management team would have key leadership roles.” Registration Statement at 80.
 8
          34.     Further, Finisar directors and executive officers stand to reap substantial financial
 9

10 benefits for securing the deal with II-VI.        According to the Merger Agreement, all Finisar

11 performance-based restricted stock units will vest and be converted into the form of Merger

12 Consideration elected by the holder, and all Finisar stock options will be converted into the right to

13
     receive the Mixed Consideration.
14
            35.    Moreover, if they are terminated in connection with the Proposed Transaction, the
15
     Company’s named executive officers stand to receive substantial cash severance payments in the
16

17 form of golden parachute compensation, as set forth in the following table:

18

19

20

21

22 The Registration Statement Contains Material Misstatements and Omissions

23          36.    The defendants filed a materially incomplete and misleading Registration Statement
24 with the SEC and disseminated it to Finisar’s stockholders.              The Registration Statement
25
     misrepresents or omits material information that is necessary for the Company’s stockholders to
26
     make an informed decision whether to vote in favor of the Proposed Transaction or seek appraisal.
27

28
                                      -9-
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 5:19-cv-00446-EJD Document 1 Filed 01/25/19 Page 10 of 18



           37.      Specifically, as set forth below, the Registration Statement fails to provide Company
 1

 2 stockholders with material information or provides them with materially misleading information

 3 concerning: (i) the data and inputs underlying the financial valuation analyses prepared by Barclays

 4 in connection with the rendering of its fairness opinion; (ii) Barclays’ potential conflicts of interest;

 5 and (iii) Company insiders’ conflicts of interest. Accordingly, Finisar stockholders are being asked

 6
   to make a voting or appraisal decision in connection with the Proposed Transaction without all
 7
   material information at their disposal.
 8
   Material Omissions Concerning Barclays’ Financial Analyses
 9

10         38.      The Registration Statement describes Barclays’ fairness opinion and the various

11 valuation analyses it performed in support of its opinion. However, the description of Barclays’

12 fairness opinion and analyses fails to include key inputs and assumptions underlying these analyses.

13
     Without this information, as described below, Finisar’s public stockholders are unable to fully
14
     understand these analyses and, thus, are unable to determine what weight, if any, to place on
15
     Barclays’ fairness opinion in determining whether to vote in favor of the Proposed Transaction or
16

17 seek appraisal. This omitted information, if disclosed, would significantly alter the total mix of

18 information available to Finisar’s stockholders.

19         39.      In arriving at its fairness opinion, Barclays reviewed, among other things, “the pro
20 forma impact of the proposed transaction on the future financial performance of the combined

21
     company, including cost savings, operating synergies, and other strategic benefits, expected by the
22
     management of the Finisar to result from a combination of the businesses (the “Expected
23
     Synergies”).” Registration Statement at 103. Yet, the Registration Statement fails to disclose the
24

25 Expected Synergies relied upon by Barclays in its analyses.

26         40.      With respect to Barclays’ Selected Comparable Company Analysis for Finisar, the

27 Registration Statement fails to disclose: (i) the individual multiples for each of the comparable

28
                                      - 10 -
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 5:19-cv-00446-EJD Document 1 Filed 01/25/19 Page 11 of 18



     companies analyzed by Barclays; and (ii) any benchmarking analyses performed by Barclays to
 1

 2 compare Finisar with the comparable companies.

 3         41.      With respect to Barclays’ Selected Comparable Company Analysis for II-VI, the

 4 Registration Statement fails to disclose: (i) the individual multiples for each of the comparable

 5 companies analyzed by Barclays; and (ii) any benchmarking analyses performed by Barclays to

 6
   compare II-VI with the comparable companies.
 7
         42.      With respect to Barclays’ Selected Precedent Transactions Analysis, the Registration
 8
   Statement fails to disclose: (i) the individual multiples for each of the transactions analyzed by
 9

10 Barclays; and (ii) any benchmarking analyses performed by Barclays to compare Finisar with the

11 target companies of the transactions analyzed.

12         43.      With respect to Barclays’ Discounted Cash Flow Analysis, the Registration
13
     Statement fails to disclose: (i) quantification of the inputs and the assumptions underlying the
14
     discount rate range of 11.0% to 12.0%; (ii) the estimated terminal unlevered free cash flow for
15
     Finisar calculated based upon the Finisar Projections; (iii) Barclays’ basis for applying a range of
16
     perpetual growth rates of 2.0% to 4.0%; (iv) Finisar’s net debt as of July 29, 2018; and (v) the
17

18 implied terminal multiples resulting from the analysis.

19         44.      With respect to Barclays’ Discounted Cash Flow Analysis for II-VI, the Registration
20 Statement fails to disclose: (i) quantification of the inputs and the assumptions underlying the

21
     discount rate range of 10.0% to 11.0%; (ii) the estimated terminal unlevered free cash flow for II-VI
22
     calculated based upon the Barclays Fairness Opinion II-VI projections; (iii) Barclays’ basis for
23
     applying a range of perpetual growth rates of 2.0% to 4.0%; and (iv) the implied terminal multiples
24

25 resulting from the analysis.

26
27

28
                                      - 11 -
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 5:19-cv-00446-EJD Document 1 Filed 01/25/19 Page 12 of 18



            45.     The omission of this information renders the statements in the “Opinion of Finisar’s
 1

 2 Financial Advisor” and “Unaudited Prospective Financial Information” sections of the Registration

 3 Statement false and/or materially misleading in contravention of the Exchange Act.

 4 Material Omissions Concerning Barclays’ Potential Conflicts of Interest

 5          46.     The Registration Statement fails to disclose material information concerning
 6
     potential conflicts of interest faced by Barclays in serving as the Company’s financial advisor.
 7
            47.     The Registration Statement sets forth:
 8
            Barclays is acting as financial advisor to Finisar in connection with the proposed
 9
            transaction. As compensation for its services in connection with the proposed
10          transaction, Finisar will pay Barclays a fee for its services, $1.0 million of which was
            paid upon the delivery of Barclays’ opinion, which is referred to as the “Opinion
11          Fee.” The Opinion Fee was not contingent upon the consummation of the proposed
            transaction. The remaining amount of the fee due to Barclays, which remaining
12          amount is currently estimated at approximately $25.4 million, will be payable by
            Finisar on completion of the proposed transaction against which the amounts paid for
13
            the opinion will be credited. In addition, Finisar has agreed to reimburse Barclays for
14          up to a specified amount of its reasonable and documented expenses incurred in
            connection with the proposed transaction and to indemnify Barclays for certain
15          liabilities that may arise out of its engagement by Finisar and the rendering of
            Barclays’ opinion. Barclays has performed various investment banking services for
16          Finisar and II-VI in the past, and expects to perform such services in the future, and
            has received, and expects to receive, customary fees for such services. However,
17
            since January 1, 2015, Barclays has not earned any investment banking fees from
18          either Finisar or II-VI.

19          Barclays and its affiliates engage in a wide range of businesses from investment and
            commercial banking, lending, asset management and other financial and non-
20          financial services. In the ordinary course of its business, Barclays and affiliates may
21          actively trade and effect transactions in the equity, debt and/or other securities (and
            any derivatives thereof) and financial instruments (including loans and other
22          obligations) of Finisar and II-VI for its own account and for the accounts of its
            customers and, accordingly, may at any time hold long or short positions and
23          investments in such securities and financial instruments.
24 Registration Statement at 112. The Registration Statement fails, however, to disclose whether

25
     Barclays has received compensation for any non-investment banking services performed for Finisar
26
     or II-VI in the past two years and the nature of these services.
27

28
                                      - 12 -
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 5:19-cv-00446-EJD Document 1 Filed 01/25/19 Page 13 of 18



           48.      Full disclosure of all potential conflicts concerning investment bankers is required
 1

 2 due to the central role played by investment banks in the evaluation, exploration, selection, and

 3 implementation of strategic alternatives.

 4         49.      The omission of this information renders the statements in the “Opinion of Finisar’s
 5 Financial Advisor” section of the Registration Statement false and/or materially misleading in

 6
   contravention of the Exchange Act.
 7
   Material Omissions Concerning Company Insiders’ Potential Conflicts of Interest
 8
         50.      Further, the Registration Statement fails to disclose material information concerning
 9

10 the potential conflicts of interest faced by Finisar insiders.

11         51.      In the November 9, 2018 joint press release, II-VI’s President and CEO Vincent D.
12 Mattera (“Mattera”) stated that “[w]e have long admired Finisar and have a great deal of regard for

13
     its founders and its talented global team. Our companies both have a long history of focusing on
14
     innovation, breakthrough solutions and competitive follow-through by manufacturing high quality
15
     products for our customers, and we look forward to welcoming Finisar to the II-VI family and
16

17 further strengthening our competitive position in the industry.”

18         52.      The Registration Statement, however, fails to disclose whether any of Finisar’s

19 executive officers is continuing their employment following consummation of the Proposed

20 Transaction, as well as the details of all employment and retention-related discussions and

21
     negotiations that occurred between II-VI and Finisar’s executive officers, including who
22
     participated in all such communications, when they occurred and their content.
23
           53.      Additionally, the Registration Statement sets forth that, “[o]n May 3, 2018,
24

25 Dr. Mattera met with Mr. Hurlston in BofA Merrill Lynch’s office in Palo Alto, California and

26 presented the II-VI proposal outlined above (the “May 3 Proposal”).” Id. at 80. The May 3
27 Proposal included representation of the Finisar Board on the II-VI board commensurate with the

28
                                      - 13 -
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 5:19-cv-00446-EJD Document 1 Filed 01/25/19 Page 14 of 18



     Finisar shareholders’ pro forma ownership of the combined company and the expectation that
 1

 2 members of Finisar’s management team would have key leadership roles. Id. The Registration

 3 Statement fails, however, to disclose the specific members of Finisar’s management team that were

 4 expected to have key leadership roles with the combined company and what these roles are.

 5         54.       Communications regarding post-transaction employment and merger-related benefits
 6
     during the negotiation of the underlying transaction must be disclosed to stockholders.          This
 7
     information is necessary for stockholders to understand potential conflicts of interest of
 8
     management and the Board, as that information provides illumination concerning motivations that
 9

10 would prevent fiduciaries from acting solely in the best interests of the Company’s stockholders.

11         55.       The omission of this information renders the statements in the “Background of the
12 Merger” and “Interests of Finisar’s Directors and Executive Officers in the Merger” sections of the

13
     Registration Statement false and/or materially misleading in contravention of the Exchange Act.
14
           56.       The Individual Defendants were aware of their duty to disclose the above-referenced
15
     omitted information and acted negligently (if not deliberately) in failing to include this information
16

17 in the Registration Statement. Absent disclosure of the foregoing material information prior to the

18 stockholder vote on the Proposed Transaction, Plaintiff and the other members of the Class will be

19 unable to make a fully-informed voting or appraisal decision in connection with the Proposed

20 Transaction and are thus threatened with irreparable harm warranting the injunctive relief sought

21
     herein.
22
                                             CLAIMS FOR RELIEF
23
                                                     COUNT I
24

25      Class Claims Against All Defendants for Violations of Section 14(a) of the Exchange Act
                           And SEC Rule 14a-9 Promulgated Thereunder
26
               57.   Plaintiff repeats all previous allegations as if set forth in full.
27

28
                                      - 14 -
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 5:19-cv-00446-EJD Document 1 Filed 01/25/19 Page 15 of 18



            58.     SEC Rule 14a-9, 17 C.F.R. §240.14a-9, promulgated pursuant to Section 14(a) of the
 1

 2 Exchange Act, provides:

 3          No solicitation subject to this regulation shall be made by means of any proxy
            statement, form of proxy, notice of meeting or other communication, written or oral,
 4          containing any statement which, at the time and in light of the circumstances under
            which it is made, is false or misleading with respect to any material fact, or which
 5          omits to state any material fact necessary in order to make the statements therein not
 6          false or misleading or necessary to correct any statement in any earlier
            communication with respect to the solicitation of a proxy for the same meeting or
 7          subject matter which has become false or misleading.

 8          59.     During the relevant period, defendants disseminated the false and misleading
 9
     Registration Statement specified above, which failed to disclose material facts necessary in order to
10
     make the statements made, in light of the circumstances under which they were made, not
11
     misleading in violation of Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated
12
     thereunder.
13

14          60.     By virtue of their positions within the Company, the defendants were aware of this

15 information and of their duty to disclose this information in the Registration Statement. The

16 Registration Statement was prepared, reviewed, and/or disseminated by the defendants.              The
17
     Registration Statement misrepresented and/or omitted material facts, including material information
18
     about the valuation analyses prepared by the Company’s financial advisor, Barclays’ potential
19
     conflicts of interest, and Company insiders’ potential conflicts of interest. The defendants were at
20

21 least negligent in filing the Registration Statement with these materially false and misleading

22 statements.

23          61.     The omissions and false and misleading statements in the Registration Statement are
24 material in that a reasonable stockholder would consider them important in deciding how to vote on

25
     the Proposed Transaction or whether to seek appraisal. In addition, a reasonable investor would
26
     view a full and accurate disclosure as significantly altering the “total mix” of information made
27

28
                                      - 15 -
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 5:19-cv-00446-EJD Document 1 Filed 01/25/19 Page 16 of 18



     available in the Registration Statement and in other information reasonably available to
 1

 2 stockholders.

 3          62.     By reason of the foregoing, the defendants have violated Section 14(a) of the

 4 Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

 5          63.     Because of the false and misleading statements in the Registration Statement,
 6
     Plaintiff and the Class are threatened with irreparable harm, rendering money damages inadequate.
 7
     Therefore, injunctive relief is appropriate to ensure defendants’ misconduct is corrected.
 8
                                                    COUNT II
 9

10                          Class Claims Against the Individual Defendants for
                              Violation of Section 20(a) of the Exchange Act
11
            64.     Plaintiff repeats all previous allegations as if set forth in full.
12
            65.     The Individual Defendants acted as controlling persons of Finisar within the meaning
13

14 of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as officers or

15 directors of Finisar and participation in or awareness of the Company’s operations or intimate

16 knowledge of the false statements contained in the Registration Statement filed with the SEC, they

17
     had the power to influence and control and did influence and control, directly or indirectly, the
18
     decision-making of the Company, including the content and dissemination of the various statements
19
     which Plaintiff contends are false and misleading.
20

21          66.     Each of the Individual Defendants was provided with or had unlimited access to

22 copies of the Registration Statement and other statements alleged by Plaintiff to be misleading prior

23 to or shortly after these statements were issued and had the ability to prevent the issuance of the

24 statements or cause the statements to be corrected.

25
            67.     In particular, each of the Individual Defendants had direct and supervisory
26
     involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had
27
     the power to control or influence the particular transactions giving rise to the securities violations as
28
                                      - 16 -
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 5:19-cv-00446-EJD Document 1 Filed 01/25/19 Page 17 of 18



     alleged herein, and exercised the same. The Registration Statement at issue contains the unanimous
 1

 2 recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

 3 were, thus, directly involved in the making of this document.

 4          68.     In addition, as the Registration Statement sets forth at length, and as described
 5 herein, the Individual Defendants were each involved in negotiating, reviewing, and approving the

 6
   Proposed Transaction. The Registration Statement purports to describe the various issues and
 7
   information that they reviewed and considered — descriptions which had input from the Individual
 8
   Defendants.
 9

10          69.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a) of

11 the Exchange Act.

12          70.     Plaintiff and the Class have no adequate remedy at law. Only through the exercise of
13
     this Court’s equitable powers can Plaintiff and the Class be fully protected from the immediate and
14
     irreparable injury that defendants’ actions threaten to inflict.
15
                                            PRAYER FOR RELIEF
16

17          WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief, including

18 injunctive relief, in his favor on behalf of Finisar, and against defendants, as follows:

19          A.      Ordering that this action may be maintained as a class action and certifying Plaintiff
20 as the Class representative and Plaintiff’s counsel as Class counsel;

21
            B.      Preliminarily and permanently enjoining defendants and all persons acting in concert
22
     with them from proceeding with, consummating, or closing the Proposed Transaction and any vote
23
     on the Proposed Transaction, unless and until defendants disclose and disseminate the material
24

25 information identified above to Finisar stockholders;

26          C.      In the event defendants consummate the Proposed Transaction, rescinding it and

27 setting it aside or awarding rescissory damages to Plaintiff;

28
                                      - 17 -
      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 5:19-cv-00446-EJD Document 1 Filed 01/25/19 Page 18 of 18



            D.     Awarding Plaintiff the costs of this action, including reasonable allowance for
 1

 2 Plaintiff’s attorneys’ and experts’ fees; and

 3          E.     Granting such other and further relief as this Court may deem just and proper.

 4                                             JURY DEMAND
 5          Plaintiff demands a trial by jury on all claims and issues so triable.
 6

 7 Dated: January 25, 2019                                WEISSLAW LLP
                                                                  Elkins
                                                          Joel E. E
                                                                  El
                                                                   lki
                                                                    lki
                                                                     kins
                                                                        ns
                                                                        ns
 8
                                                          By:
                                                          By
                                                           y:
 9
                                                          JJoel
                                                           Jo el E
                                                                 E.. Elkins
10                                                         9107 Wilshire Blvd., Suite 450
11                                                         Beverly Hills, CA 90210
                                                           Telephone: 310/208-2800
12                                                         Facsimile: 310/209-2348
                                                                     -and-
13                                                         Richard A. Acocelli
                                                           1500 Broadway, 16th Floor
14                                                         New York, NY 10036
15                                                         Telephone: 212/682-3025
                                                           Facsimile: 212/682-3010
16
                                                          Attorneys for Plaintiff
17

18

19

20

21

22

23

24

25

26
27

28
                                     - 18 -
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
